October 16, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                       ROGER CHARLES BRIDGES, Appellant

NO. 14-11-00669-CR                          V.

                           THE STATE OF TEXAS, Appellee
                         ________________________________



       This cause was heard on the transcript of the record of the court below. The record
reveals error in the judgment. The Court orders the judgment REVERSED and
REMANDED for further proceedings in accordance with its opinion.

      We order THE STATE OF TEXAS to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.